Citation Nr: 0206123	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-37 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased rating for lumbar syndrome 
with narrowing disc space at L4-5, evaluated as 20 percent 
disabling from July 1, 1996.  

2.  Entitlement to an increased rating for lumbar syndrome 
with narrowing disc space at L4-5, evaluated as 40 percent 
disabling from July 21, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1971 to November 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2, 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) reduced the disability 
rating for lumbar syndrome with narrowing disc space at L4- 5 
from 20 percent to 10 percent disabling effective July 1, 
1996.  By decision dated April 26, 1996, the RO restored the 
disability evaluation to 20 percent disabling effective July 
1, 1996.

The Board remanded this matter in February 1998 for further 
development.  In an August 2001 rating decision the RO 
increased the evaluation for lumbar syndrome with narrowing 
disc space at L4- 5 to 40 percent effective July 21, 1999.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the April 1996 and August 2001 rating decisions, 
the May 1996 statement of the case (SOC), the February 1997, 
June 1999 and September 2001 supplemental statements of the 
case (SSOC) as well as the April 2001 RO letter.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.

3.  The veteran was afforded VA spine examinations in 
November 1995 and September 1998 and a VA neurologic 
examination in September 1998.  

4.  Between July 1, 1996, and July 20, 1999, the veteran's 
service-connected lumbar syndrome with narrowing disc space 
at L4- 5 was manifested by full range of motion, with no 
objective evidence of pain on motion or any evidence of 
radiculopathy.  

5.  The veteran has been in receipt of the maximum schedular 
evaluation for the service-connected lumbar syndrome with 
narrowing disc space at L4- 5 since July 21, 1999, and 
pronounced intervertebral disc syndrome has not been 
demonstrated on objective examination.


CONCLUSIONS OF LAW

1.  Between July 1, 1996 and July 20, 1999, the criteria for 
a rating in excess of 20 percent for lumbar syndrome with 
narrowing disc space at L4-5 had not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  Since July 21, 1999, lumbar syndrome with narrowing disc 
space at L4- 5 has been no more than 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The April 1996 and August 2001 rating decisions, the May 1996 
SOC, the February 1997, June 1999 and September 2001 SSOC as 
well as the April 2001 RO letter informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A. §§ 5102, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded VA spine examinations 
in November 1995 and September 1998 and a VA neurologic 
examination in September 1998.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Lumbar Syndrome with Narrowing Disc Space at L4-5  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected lumbar syndrome with 
narrowing disc space at L4-5 is currently evaluated under 
Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a (2001).  A 
20 percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine or for lumbosacral 
strain when there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2001).  A 40 percent disability evaluation requires severe 
limitation of motion or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2001).

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  There is no evidence of 
ankylosis; therefore Diagnostic Code 5289 is not applicable.  


Between July 1, 1996, and July 20, 1999 

A rating in excess of 20 percent is not warranted between 
July 1, 1996 and July 20, 1999, under either Diagnostic Code 
5292 or 5295.  With regard to Diagnostic Code 5292, the 
veteran's examination reports do not show that he has severe 
limitation in the range of motion in his back.  At the 
November 1995 VA examination the veteran's back exhibited 
normal forward flexion.  The veteran was able to reach within 
20 inches of the floor when flexing forward.  Backward 
extension was normal.  Left lateral flexion was normal, as 
was right lateral flexion.  The veteran was able to reach 
within 2-3 feet of the ground without pain.  Rotation to the 
left and the right was normal at 90 degrees each way.  The 
veteran had no objective evidence of pain on motion.

With regard to Diagnostic Code 5295, the evidence does not 
show that the criteria have been met such that the veteran 
may be considered to have severe lumbosacral strain.  VA 
outpatient treatment record, dated September 1995, indicated 
that deep tendon reflexes were normal.  On examination in 
October 1995 the lumbar spine was tender, however straight 
leg raise was negative.  Lumbosacral spine x-rays were 
normal.  At the November 1995 VA examination his gait was 
normal.  The veteran was able to rise from a seated position 
and he was able to rise from a supine position without any 
evidence of pain.  At the September 1998 VA examination 
pinprick examination showed that all dermatomes were intact.  
The MRI of the lumbar spine showed moderate degenerative 
findings with evidence of extension of osteophyte and disk 
material into the neural canal.

Accordingly, the evidence does not show that the criteria for 
a rating in excess of 20 percent between July 1, 1996 and 
July 20, 1999, have been met under either Diagnostic Code 
5292 or Diagnostic Code 5295.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (2001).  At the November 1995 VA examination deep 
tendon reflexes were normal, straight leg raise was negative.  
The veteran had normal sensation throughout with normal 
sensation to light touch and pin prick without any evidence 
of neurologic impairment.  VA outpatient treatment record, 
date January 1996, revealed on physical examination that the 
veteran had normal deep tendon reflexes and straight leg 
raise bilaterally were negative.  Sensory was intact to 
pinprick.  The veteran was able to walk on his heels and 
toes.  Lower extremity strength was normal.  In February 1996 
the veteran had good strength and sensation bilaterally in 
the lower extremities.  He was able to heel-toe walk.  In 
November 1996 deep tendon reflexes were intact of the lower 
extremities.

The September 1998 VA neurologic examination findings were 
normal strength, average reflexes and intact dermatones.  The 
veteran had significant muscle spasm in the lumbar 
paraspinals.  The diagnosis was chronic low back pain with no 
evidence of radiculopathy.  The examiner commented that the 
veteran did not have any evidence of radiculopathy and that 
the pain with extension of his legs was most likely a result 
of direct radiation from the low back pain and not a 
consequence of radiculopathy.  The VA orthopedic examination 
assessment was musculoskeletal pain with no objective 
evidence of sensory or motor weakness.  The examiner 
commented that there was no herniated disc or nerve 
compression and that there was no significant objective 
evidence for a neurologic or spine disorder.  Hence, a higher 
evaluation is not warranted under Diagnostic Code 5293.  

The Board has considered that the veteran has asserted that 
he has severe flare-ups of back pain.  In this regard, VA is 
required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, the 
Board initially notes that the veteran's subjective 
complaints of pain are specifically contemplated in the 
criteria of Diagnostic Code 5295.  In addition, when the lack 
of evidence of a loss of motion in the back is considered 
together with the lack of evidence showing functional loss, 
to include the lack of findings showing neurologic deficits, 
muscle strength, and muscle atrophy, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against an evaluation 
greater than 20 percent, even with consideration of 
functional loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293; DeLuca, supra.

From July 21, 1999  

The veteran's 40 percent rating, from July 21, 1999, for the 
service-connected lumbar syndrome with narrowing disc space 
at L4-5 is the maximum schedular evaluation under Diagnostic 
Codes 5292 and 5295 and therefore, further discussion of the 
evidence as it pertains to these Diagnostic Codes is not 
necessary.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Competent medical evidence of pronounced intervertebral disc 
syndrome has not been presented.  VA outpatient treatment 
record, dated October 1999, revealed that strength and deep 
tendon reflexes were normal.  The veteran's gait was normal.  
In February 2000 straight leg raising was positive.  However, 
strength and deep tendon reflexes were normal.  Hence, a 
higher evaluation is not warranted under Diagnostic Code 
5293.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's service-connected 
lumbar syndrome with narrowing disc space at L4-5 warrants no 
higher than a 40 percent rating.  As a state of equipoise of 
the positive evidence and the negative evidence does not 
exist, the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), does not otherwise permit a favorable determination 
in this case.  

II.  Extraschedular Considerations  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



ORDER

An increased evaluation for the service-connected lumbar 
syndrome with narrowing disc space at L4-5 is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


